Appeal by thfe People from an order of the County Court, Nassau County *676(Cotter, J.), entered June 13, 2001, which granted that branch of the defendant’s motion which was pursuant to CPL 210.40 (1) to dismiss counts 18 through 21 of the indictment.
Ordered that the order is affirmed.
The discretionary power to dismiss an indictment in the interest of justice is to be exercised sparingly. This case, however, appears to be one of those rare instances where dismissal in the interest of justice was warranted (see People v Hudson, 217 AD2d 53, 55 [1995]; People v Bebee, 175 AD2d 250 [1991]). The County Court engaged in a “sensitive balancing process” and examined both individually and collectively the statutory criteria required on a CPL 210.40 motion before it concluded that compelling factors justified dismissal of counts 18 through 21 of the indictment (see People v Rickert, 58 NY2d 122, 127 [1983]; People v Hudson, supra). Accordingly, the County Court properly granted that branch of the defendant’s motion which was pursuant to CPL 210.40 (1) to dismiss counts 18 through 21 of the indictment. Ritter, J.P., Feuerstein, Smith and Adams, JJ., concur.